Mr. Justice Woodward
delivered the opinion of the court, March 3d 1879.
Whether the carriers of the books consigned to the plaintiffs below undertook to deliver them at the point to which they wrere finally destined, or became responsible only for their safe conveyance to the termination of the steamship company’s line, must be determined by the facts set out in the case stated and by the terms of the bill of lading. One of the facts agreed upon was that Messrs. Clyde & Co. were the general managers of the Philadelphia & Charleston Steamship Company. In the bill of lading the name of such a corporation did not occur, and no contract on its behalf was specifically made. On the back of the bill there was this endorsement, “ Attention of shippers is called to the Clyde Steam Linos.” Nine different lines were then designated, of which that between Philadelphia and Charleston was one. Of all of them Messrs. Clyde & Co. described themselves to be the general managers, and in no instance was there any designation by a corporate *362title. From the heading of the instrument the contract for the carriage of the books appears to have been made in the names of the defendants below on behalf of the “ Philadelphia and Charleston Steamship Line and Through Freight Line South and Southwest.” The case containing the books was' marked “ Hubbard Bros., Collinsville, ReKalb Co., Ala., via Charleston.” The description of the carriers and the form of address to the consignees would naturally imply a single contract for through transportation and delivery at the point of final destination.
Was there anything in the stipulation in the body of the bill of lading to subvert or overbear this natural implication, and to discharge the carriers from responsibility after delivery at the terminus of the ocean line ? “ One case of books, marked and numbered as per margin,” were “ shipped by Hubbard Bros., in apparent good order on board the steamship Fanita, with leave to transfer to any other steamship, and bound for Charleston, S. C.,” * * * “and to be delivered in like apparent good order at'Charleston, S. 0.” After providing for the protection of the carriers from liability for loss in certain specified contingencies, it was provided that the case should “ be delivered at the vessels’ tackles at the South Carolina Railroad, and by said road be transported to destination as per marks on the articles.” In substance and effect, what was this contract? The steamship company described itself not only as a “ Steamship Line,” but as a “ Through Freight Line South and Southwest.” It undertook to carry goods to Charleston, but it undertook the further duty of providing for their delivery to the railroad company,.and for their railroad transportation. It would be difficult to find a reason why these stipulations did not bind the carriers to convey these books from Philadelphia to Collinsville.
That railroad transportation was in contemplation is apparently clear from other clauses of the bill of lading in these words: “ In case any claim shall arise from any damage or injury to the articles mentioned, * * * while in transitu and before delivery, the extent of such damage or injury shall be adjusted in the presence of an officer of the railroad before the same are taken from the station. And the amount of the claim, when so ascertained, shall be preferred at the office of the chief of transportation of the road which shall have delivered the goods within ten days after delivery.” These clauses do not apply to the demand of the plaintiffs, for their books were surrendered to H. P. Gribbs, who had no authority to receive them. But they proved that the steamship company were carriers by land as well as carriers by water. The provision that was made was for the adjustment of any claim for injury to goods, whenever and wherever occurring between the point of shipment and the point of delivery.
No question was raised upon the argument as to the legal rule determining the rights of the parties. It was agreed that in the *363absence of stipulation by a carrier to transport freight beyond the terminus of his own route, he is not responsible for the default of those he employs to carry the remainder of the distance. And the principle of The Pennsylvania Railroad Co. v. Berry, 18 P. F. Smith 272, was accepted that the proof of the contract should be clear. Looking at all the provisions of this bill of lading, no doubt is felt that the claim of the plaintiffs ought justly to be allowed.
All objections to the judgment on the ground that the suit was brought against Clyde & Co. instead of the steamship company were waived by counsel.
Judgment affirmed.